Citation Nr: 1602780	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for sleep apnea syndrome, to include as due to undiagnosed illness (Gulf War).

2. Entitlement to service connection for a heart condition, to include as due to undiagnosed illness (Gulf War).

3. Entitlement to service connection for erectile dysfunction, to include as due to undiagnosed illness (Gulf War).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to August 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

The Board notes that the Veteran had also appealed denial of a claim for service connection for posttraumatic stress disorder (PTSD).  However, the Veteran has been granted service connection for PTSD with a total disability rating assigned based on unemployability due  to PTSD.  Hence, there remains no case in controversy for appellate consideration as to that claim.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

1. Sleep apnea syndrome was not present in service; it is not due to an undiagnosed illness or medically unexplained chronic multisymptom illness; and it is not etiologically related to active service. 

2. A chronic heart condition was not present until more than one year after the Veteran's service; it is not due to an undiagnosed illness or medically unexplained chronic multisymptom illness; and it is not etiologically related to active service.

3. Erectile dysfunction was not present in service; it is not due to an undiagnosed illness or medically unexplained chronic multisymptom illness; and it is not etiologically related to active service. 



CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2. The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).

3. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in January 2010 addressing his claims including for service connection for sleep apnea, a heart condition, and erectile dysfunction.  The Veteran was then informed generally of evidence required to support a claim for service connection.  Based on the Veteran's further contentions regarding Gulf War undiagnosed illness, a September 2011 VCAA letter also addressed claims including for service connection on the basis of undiagnosed Gulf War syndrome illness.  These letters were sent prior to initial adjudication of the claims on the bases raised.  

The Veteran's service treatment records and all available pertinent post-service medical evidence identified by the Veteran have been obtained.  The Social Security Administration informed in a May 2013 reply that there were no medical records of the Veteran in their possession.  

In addition, the Veteran was afforded an appropriate official contract examination in February 2013 addressing claimed sleep apnea syndrome.  The examiner reviewed the evidentiary record, considered the Veteran's assertions of current and past sleep apnea, and provided opinions supported by adequate rationales, so that Board is able to weigh the examiner's analysis against contrary evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  As discussed below, the examiner adequately concluded, with supporting rationale, that an opinion linking current sleep apnea to service could not be made without speculation, because, in effect, the disorder was not diagnosed until years following service, a diagnosis could not be made without an appropriate sleep study and one was not conducted until multiple years after service, the Veteran did not know when his sleep apnea began, and complained-of drowsiness in service was attributed to newly prescribed medication and not sleep apnea.  The Board finds this opinion and rationale adequate to support its adjudication of the claim.  

The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

For the Veteran's heart condition and erectile dysfunction, there is no indication of these disabilities or persistent or recurrent symptoms of these disabilities being present in service or associated with service or a service-connected disability.  Rather, as discussed below, both the Veteran's diagnosed coronary artery disease and his erectile dysfunction were not shown to have been present until years following service, the Veteran has not contended that they developed in service, and they are not otherwise indicated by any evidence of record to be causally related to service or a service-related disability.  Thus, the low threshold under the third prong of McLendon is not met, and a VA examination is not required in furtherance of the claims for service connection for a heart condition or erectile dysfunction.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

Therefore, the Board concludes that VA has met its duty to assist the Veteran in the development of the facts pertinent to this claim.  Accordingly, the Board will address the merits of the claim.

II. Service Connection Claims

Legal Criteria

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests ischemic heart disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With a number of exceptions, VA will pay compensation to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that (1) became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d)  warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim." Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992). The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.






Analysis

Sleep apnea

The Veteran was previously denied service connection for sleep apnea by an October 2008 RO rating action.  The Veteran did not initiate an appeal of that decision and it became final.  The claim was denied in October 2008 on the basis of the absence of evidence of sleep apnea having developed in service or being causally related to service.  The evidence then reflected that he was diagnosed with sleep apnea in February 2006.  However, subsequent to that decision service treatment records were added to the record inclusive of a March 1992 record in which the Veteran complained of drowsiness.  Because this is a potentially relevant service treatment record that was not previously of record, the claim need not be reopened, and the claim is to be decided on the merits.  38 C.F.R. § 3.156(c) (2015).  

The Veteran contends that he has sleep apnea syndrome due to undiagnosed illness related to his service in Southwest Asia during the Persian Gulf War.  While the Veteran did have service stationed in Southwest Asia during the Persian Gulf War, the Veteran's sleep apnea syndrome has been medically identified with a known clinical diagnosis of that condition, as established by a sleep study performed at the Georgia Sleep Center in 2006.  Hence, service connection for sleep apnea syndrome as a Persian Gulf War undiagnosed illness cannot be established.  38 C.F.R. § 3.317. 

While the Veteran may sincerely believe that his sleep apnea is due to undiagnosed illness, the Veteran has not been shown to possess the requisite medical expertise to identify a condition of sleep apnea which is undiagnosed and medically distinct from his diagnosed sleep apnea.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The March 1992 service record documenting complaints of sleepiness also noted a recent medication change, and included an assessment by treating clinicians that the daytime sleepiness was due to medication.  

In February 2013 the Veteran was afforded an official contract examination to address the claimed sleep apnea.  At the examiner the Veteran expressed lack of knowledge as to when his sleep apnea began.  He did report easily falling asleep throughout the day without notice, as well as being irritable and having enhanced paranoia.  The examiner noted the Veteran's history of diagnosis of sleep apnea at a Georgia Sleep Center in 2006.  The Veteran reported that he would not wear a C-pap machine due to fear of break-ins and then not hearing the intruder.  

The February 2013 contract examiner (VA examiner) noted that testing conducted at the Sleep Disorders Centers of Georgia revealed moderate to severe obstructive sleep apnea.  The VA examiner diagnosed obstructive sleep apnea with assessed impacts including excessive daytime sleepiness and falling asleep during the workday.  The examiner opined that it was not at least as likely as not that the Veteran's sleep apnea was incurred in service or caused by an in-service injury, event, or illness.  The examiner provided a rationale that the drowsiness documented in service in March 1992 was attributed to medications, and sleep apnea was not diagnosed until February 2006.  Without a sleep study documenting sleep apnea during service, the examiner explained, an opinion addressing the likelihood that sleep apnea began in service "would be purely speculative."

The Board notes an apparent contradiction in the VA examiner's findings and conclusions  - that if an opinion would be purely speculative, how then can the examiner provide an opinion addressing the likelihood of incurrence in service.  However, it is clear from the examination report taken as whole, that the examiner concluded that a link to service, including development of sleep apnea in service, could not be supported without speculation, whereas the examiner did not require speculation to conclude that it was not at least as likely as not that the sleep apnea was incurred in service or caused by an in-service injury, event, or illness.

Because the Veteran does not know when his sleep apnea began, because objective medical findings do not establish sleep apnea prior to February 2006, and because no other evidence causally links sleep apnea to service, the Board is compelled to conclude that the evidence preponderates against the Veteran's sleep apnea having begun in service or otherwise being causally related to service.  

Because the preponderance of the evidence is against the clam, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert.


Heart Condition

The Veteran contends that he has a heart condition due to undiagnosed illness related to his service in Southwest Asia during the Persian Gulf War.  While the Veteran did have service stationed in Southwest Asia during the Persian Gulf War, the Veteran has a known clinical diagnosis of coronary artery disease, for which he underwent a coronary artery bypass graft in November 2008 at Piedmont Hospital, and for which he has received treatment at the Decatur VA Medical Center (VAMC) since 2009.  There is no indication in the medical record of an undiagnosed heart condition, and hence service connection for a heart condition as a Persian Gulf War undiagnosed illness cannot be established.  38 C.F.R. § 3.317. 

As was the case with sleep apnea, while the Veteran may sincerely believe that his heart condition is due to undiagnosed illness, the Veteran has not been shown to possess the requisite medical expertise to identify a heart condition which is undiagnosed and medically distinct from his diagnosed coronary artery disease.   Jandreau; Kahana.  

The Veteran's coronary artery disease is also not shown by the record to have been present in service or within the first post-service year, or to be otherwise causally related to service.  The service records reflecting symptoms potentially implicating a heart condition are a March 1981 record of treatment for complained-of left sided chest pain, and a November 1988 treatment for complained of chest pain of two weeks' duration.  This pain in March 1981 was noted to be aggravated with movement, and was then assessed as musculoskeletal chest pain and not a heart condition.  Similarly, the chest pain in November 1988 was assessed as a chest wall syndrome.  A chest x-ray in March 1980 associated with treatment for acute illness with elevated temperature and sore throat revealed clear lung fields and the heart within normal limits.  Chest x-rays as part of the periodic examinations in April 1986 and June 1988 revealed "no acute cardiopulmonary changes."  The record does not contain any competent medical evidence causally linking a heart condition to service.  The Veteran has not himself suggested that a heart condition initiated in service

Hence, the evidence preponderates against the claim on a direct basis; and absent evidence of a heart condition in years following service, service connection on a first-year-post-service presumptive basis is also not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Because the preponderance of the evidence is against the clam, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert.

Erectile Dysfunction

The record reflects private treatment for erectile dysfunction in December 2007, including prescribed medication.  

The record does not reflect that the Veteran has erectile dysfunction as an undiagnosed illness, and hence service connection on the basis of Persian Gulf War undiagnosed illness is not warranted.  As with heart disease and sleep apnea, while the Veteran may sincerely believe that his erectile dysfunction is due to undiagnosed illness, the Veteran has not been shown to possess the requisite medical expertise to identify an erectile dysfunction condition which is undiagnosed and medically distinct from his diagnosed erectile dysfunction.   Jandreau; Kahana.  

The Veteran's erectile dysfunction is also not shown by the record to have been present in service or to be otherwise causally related to service.  Service records include no complaints or findings of erectile dysfunction.  Post-service VA records include a February 2000 treatment which notes erectile dysfunction was diagnosed in 1997 associated with low testosterone levels, for which he received testosterone injections.  While the Veteran may sincerely believe that erectile dysfunction he has is causally related to service, the Veteran is not competent to address this distinctly medical question either.  The Veteran is not shown to possess the requisite expertise or knowledge to address this question.  Jandreau.  The Board accordingly concludes that service connection for erectile dysfunction is also not warranted on a direct basis.  38 C.F.R. §  3.303.  

Because the preponderance of the evidence is against the clam, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert.


ORDER

Service connection for sleep apnea syndrome is denied.  

Service connection for a heart condition is denied.

Service connection for erectile dysfunction is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


